Exhibit 10.2

 

INDEMNIFICATION AGREEMENT

 

(Supreme Industries, Inc.)

 

THIS AGREEMENT is made effective as of 6th day of May, 2013, between Supreme
Industries, Inc., a Delaware corporation (the “Company”), and Mark D. Weber
(“Indemnitee”).

 

Competent and experienced persons are becoming more reluctant to serve as
directors and/or officers of corporations unless they are provided with adequate
protection against claims and actions against them for their activities on
behalf or at the request of such corporations, generally through insurance
and/or indemnification.

 

Uncertainties in the interpretations of the statutes and regulations, laws, and
public policies relating to indemnification of corporate directors and officers
are such as to make adequate, reliable assessment of the risks to which
directors and officers of such corporations may be exposed difficult,
particularly in light of the proliferation of lawsuits against directors and
officers generally.

 

The Board of Directors of the Company, based upon its business experience, has
concluded that the continuation of present trends in litigation against
corporate directors and officers will inevitably make it more difficult for the
Company to attract and retain directors and officers of the highest degree of
competence committed to the active and effective direction and supervision of
the business and affairs of the Company and its subsidiaries and affiliates and
the operation of its and their facilities. In fact, the Board deems such
consequence to be so detrimental to the best interests of the Company that it
has concluded that the Company should act to provide its directors and officers
with enhanced protection against inordinate risks attendant on their positions
in order to assure that the most capable persons otherwise available will be
attracted to, or will remain in, such positions. In such connection, such
directors have further concluded that it is not only reasonable and prudent but
necessary for the Company to obligate itself contractually to indemnify, to the
fullest extent permitted by applicable law, financial responsibility for
expenses and liabilities which might be incurred by such individuals in
connection with claims lodged against them for their decisions and actions in
such capacities.

 

The General Corporation Law of the State of Delaware, under which law the
Company is organized, empowers a corporation organized in Delaware to indemnify
persons who serve as directors and/or officers of the corporation, or persons
who serve at the request of the corporation as directors and/or officers of an
affiliated corporation, further specifies that the indemnification provided by
law “shall not be deemed exclusive of any other rights to which those seeking
indemnification or advancement of expenses may be entitled under any bylaw,
agreement, vote of stockholders or disinterested directors or otherwise,” and
further empowers a corporation to “purchase and maintain insurance” on behalf of
such persons “against any liability asserted against such person and incurred by
such person in any such capacity, or arising out of such person’s status as
such, whether or not the corporation would have the power to indemnify such
person against such liability under this [provision].”

 

--------------------------------------------------------------------------------


 

The Certificate of Incorporation and Bylaws of the Company permit
indemnification to the fullest extent permitted by applicable law.

 

The Company desires to have the Indemnitee serve or continue to serve as a
director and/or officer of the Company, and/or as a director, officer, employee,
partner, trustee, agent, and/or fiduciary of such other corporations,
partnerships, joint ventures, employee benefit plans, trusts, and/or other
enterprises (herein referred to as “Company Affiliate”) of which he or she has
been or is serving, or will serve on behalf of or at the request of or for the
convenience of, or to represent the interests of the Company, free from undue
concern for unpredictable, inappropriate, or unreasonable claims for damages by
reason of his or her being, or having been, a director and/or officer of the
Company, and/or a director, officer, employee, partner, trustee, agent, and/or
fiduciary of a Company Affiliate, or by reason of his or her decisions or
actions on their behalf.

 

The Indemnitee is willing to serve, or to continue to serve, or to take on
additional service for, the Company and/or the Company Affiliate in such
aforesaid capacities on the condition that he or she be indemnified as provided
for herein.

 

Accordingly, in consideration of the premises and the covenants contained
herein, the Company and the Indemnitee do hereby covenant and agree as follows:

 

1                                         Services to the Company: The
Indemnitee shall serve or continue to serve as a director and/or officer of the
Company (in the case of a Company officer at the will of the Company or under
separate contract, if any such contract exists or shall hereafter exist), and/or
as a director, and/or officer, or fiduciary of a Company Affiliate, faithfully
and to the best of his or her ability so long as he or she is duly elected and
qualified in accordance with the provisions of the Bylaws or other applicable
constitutive documents thereof; provided. however that: (a) the Indemnitee may
at any time and for any reason resign from such position (subject to any
contractual obligations which the Indemnitee has assumed apart from this
Agreement); and (b) neither the Company nor the Company Affiliate will have any
obligation under this Agreement to continue the Indemnitee in any such position.

 

2                                         Right to Indemnification:

 

2.1                               The Company shall, to the fullest extent
authorized by the Delaware General Corporation Law (the “DGCL”) or other
applicable law, as the same exists or may hereafter be amended (but, in the case
of any such amendment, only to the extent that such amendment permits the
Company to provide broader indemnification rights than the DGCL or other
applicable law permitted the Company to provide prior to such change), indemnify
any Indemnitee who is or was involved in any manner (including, without
limitation, as a party or witness), or is threatened to be made so involved, in
any threatened, pending, or completed investigation, claim, action, suit, or
proceeding whether civil, criminal, administrative, or investigative (including,
without limitation, any action, suit, or proceeding by or in the right of the
Company to procure a judgment in its

 

2

--------------------------------------------------------------------------------


 

favor) (herein referred to as a “Proceeding”) by reason of the fact that such
person is or was a director or officer of the Company, is or was serving at the
request of the Company as a director or officer of any Company Affiliate, and/or
or by reason of any action alleged to have been taken or omitted in any such
capacity, against all expenses (including attorneys’ fees), judgments, fines,
and amounts paid in settlement actually and reasonably incurred by such person
in connection with such Proceeding; provided. however, that, except as provided
in Paragraph 3.4, the foregoing shall not apply to a director or officer of the
Company with respect to a Proceeding that was commenced by such director or
officer unless such Proceeding was authorized or consented to by the Board of
Directors of the Company. Such indemnification shall include the right to
receive payment in advance of any expenses incurred by the Indemnitee in
connection with such Proceeding, consistent with the provisions of applicable
law as then in effect.  For the avoidance of doubt, the foregoing
indemnification obligation includes, without limitation, claims for monetary
damages against Indemnitee in respect of an alleged breach of fiduciary duties
to the fullest extent permitted under Section 102(b)(7) of the DGCL as in
existence on the date hereof.

 

2.2                               Notwithstanding the obligation of the Company
to indemnify attorneys’ fees as above provided in Paragraph 2.1, as a condition
to being so indemnified the following shall apply. With regard to any
“Proceeding” (as above defined), there will be groups the members of which have
totally common interests  —  i.e., their goals are identical and there are no
conflicts-of-interest among them. At such time as the determination of these
groups has been completed (such determination to be made by “Independent
Counsel” [as hereafter defined] if the parties involved cannot make such
determination among themselves), each group shall, by majority vote of those
comprising such group, select a single attorney or law firm to serve as
(exclusive) legal counsel for all of the members of such group. In the event
that any member of any such group acts independently by retaining the legal
services of any other attorney or law firm to additionally or separately
represent him, her, or it, all legal fees and expenses of such independently
retained attorney or law firm shall be the (sole) responsibility of such
independently acting member of the group.

 

3                                         Advancement of Expenses; Procedures;
Presumptions and Effect of Certain Proceedings: Remedies: In furtherance, but
not in limitation, of the foregoing provisions, the following procedures,
presumptions, and remedies shall apply with respect to advancement of expenses
and the right to indemnification hereunder:

 

3.1                               Advancement of Expenses: All expenses
(including attorneys’ fees) incurred by or on behalf of the Indemnitee in
connection with any Proceeding shall be advanced to the Indemnitee by the
Company within twenty (20) calendar days after the receipt by the Company of a
statement

 

3

--------------------------------------------------------------------------------


 

or statements from the Indemnitee requesting such advance or advances from time
to time, whether prior to or after final disposition of such Proceeding. Such
statement or statements shall reasonably evidence the expenses incurred by the
Indemnitee (and, if required by law at the time of such advance, shall include
or be accompanied by an undertaking by or on behalf of the Indemnitee to repay
the amounts advanced only if, and to the extent that, it should ultimately be
determined that the Indemnitee is not entitled to be indemnified against such
expenses hereunder, which undertaking shall be accepted without reference to the
financial ability of Indemnitee to make such repayment).  Advances shall be
unsecured and interest-free.

 

3.2                               Procurement for Determination of Entitlement
to Indemnification:

 

3.2.1                     To obtain indemnification as herein provided, an
Indemnitee shall submit to the President or Secretary of the Company a written
request, including such documentation and information as is reasonably available
to the Indemnitee and reasonably necessary to determine whether and to what
extent the Indemnitee is entitled to indemnification (herein referred to as the
“Supporting Documentation”). The determination of the Indemnitee’s entitlement
to indemnification shall be made not later than 60 calendar days after receipt
by the Company of the written request for Indemnification together with the
Supporting Documentation. The Secretary or President of the Company shall,
promptly upon receipt of such a request for indemnification, advise the Board of
Directors in writing that the Indemnitee has requested indemnification.

 

3.2.2                     The Indemnitee’s entitlement to indemnification
hereunder shall (except as provided in Subparagraph 3.2.3 below) be determined
in one of the following ways (each of which shall give effect to the
presumptions set forth in Paragraph 3.3): (a) by a majority vote of the
Disinterested Directors (as hereinafter defined) if they constitute a quorum of
the Board of Directors; (b) by a written opinion of Independent Counsel (as
hereinafter defined) if a quorum of the Board of Directors consisting of
Disinterested Directors is not obtainable or, even if obtainable, a majority of
such Disinterested Directors so directs: (c) by the stockholders of the Company
(but only if a majority of the Disinterested Directors, if they constitute a
quorum of the Board of Directors, presents the issue of entitlement to
indemnification to the stockholders for their determination); or (d) as provided
in Paragraph 3.3. In the event that this Subparagraph 3.2.2 applies, stockholder
approval will be deemed to have been received if the holders of a majority of
the Company’s total common stock outstanding vote in favor of such approval.

 

4

--------------------------------------------------------------------------------


 

3.2.3                     Notwithstanding what is stated above, in the event of
a Change in Control (see definition contained in Exhibit “A” hereto) the
Indemnitee’s entitlement to indemnification shall be determined by a written
opinion of Independent Counsel in a written opinion to the Board of Directors, a
copy of which shall be delivered to the Indemnitee. The Independent Counsel
shall be selected by the Indemnitee. In the event the Company objects to the
Independent Counsel so selected, within seven days after written notice of the
selection has been given by the Indemnitee to the Company, the Company may
object to such selection by written notification given to the Indemnitee. Such
objection may be asserted only on the ground that the Independent Counsel so
selected does not meet the requirement of “Independent Counsel” as hereafter
defined, and the objection shall set forth with particularity the factual basis
of such assertion. If such written objection is made, the Independent Counsel so
selected may not serve as Independent Counsel unless and until a court has
determined that such objection is without merit. The Company shall pay any and
all reasonable fees and expenses of Independent Counsel incurred by such
Independent Counsel in connection with the performance of his or her
responsibilities hereunder, and the Company shall pay all reasonable fees and
expenses instant to the implementation of the procedures referred to above. Upon
the due commencement of any judicial proceeding or arbitration pursuant to
Subparagraph 3.4.1 hereof, the Independent Counsel shall be discharged and
relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then prevailing).

 

3.2.4                     In the event of a Potential Change in Control (as
hereinafter defined), the Company, upon written request by the Indemnitee, shall
create a trust (which shall be a “grantor trust” for federal income tax
purposes) for the benefit of the Indemnitee and from time to time upon written
request of the Indemnitee shall fund such trust in an amount sufficient to
satisfy any and all expenses which at the time of each such request it is
reasonably anticipated will be incurred in connection with a Proceeding for
which the Indemnitee is entitled to rights of indemnification under Paragraph 2
hereof, and any and all judgments, fines, penalties, and settlement amounts of
any and all proceedings for which the Indemnitee is entitled to rights of
indemnification under Paragraph 2 from time to time actually paid or claimed,
reasonably anticipated, or proposed to be paid. The amount or amounts to be
deposited in the trust pursuant to the foregoing funding obligation shall be
determined by the Independent Counsel referred to in Subparagraph 3.2.2 above.
The terms of the trust shall provide that upon a Change in Control:  (i) the
trust shall ‘not be revoked or the principal thereof invaded, without the
written consent of the Indemnitee; (ii) the trustee shall

 

5

--------------------------------------------------------------------------------


 

advance, within two (2) business days of a request by the Indemnitee, any and
all expenses to the Indemnitee; (iii) the trust shall continue to be funded by
the Company in accordance with the funding obligations set forth above; (iv) the
trustee shall promptly pay to the Indemnitee all amounts for which the
Indemnitee is entitled to indemnification pursuant to this Agreement or
otherwise; and (v) all unexpended funds in such trust shall revert to the
Company upon a final determination by such Independent Counsel that the
Indemnitee has been fully indemnified under the terms of this Agreement. The
trustee shall be an institutional trustee with a highly regarded reputation
chosen by the Indemnitee. Nothing in this Subparagraph 3.2.4 shall relieve the
Company of any of its obligations under this Agreement. Nothing contained in
this Subparagraph 3.2.4. shall prevent the Board of Directors of the Company in
its discretion at any time and from time to time, upon request of the
Indemnitee, from providing security to the Indemnitee for the Company’s
obligations hereunder through an irrevocable line of credit, funded trust as
described above, or other collateral. Any such security, once provided to the
Indemnitee, may not be revoked or released without the Indemnitee’s prior
written consent.

 

3.3                               Presumptions and Effect of Certain
Proceedings: Except as otherwise expressly provided herein, the Indemnitee shall
be presumed to be entitled to indemnification hereunder upon submission of a
request for indemnification together with the Supporting Documentation in
accordance with Subparagraph 3.2.1, and thereafter the Company shall have the
burden of proof to overcome that presumption in reaching a contrary
determination. In any event, if the person or persons empowered under Paragraph
3.2 to determine entitlement to indemnification have not been appointed or have
not made a determination within 60 calendar days after receipt by the Company of
the request therefor together with the Supporting Documentation, the Indemnitee
shall be deemed to be entitled to indemnification, and the Indemnitee shall be
entitled to such indemnification unless the Company establishes as provided in
the final sentence of Paragraph 3.4.2 or by written opinion of Independent
Counsel that: (a) the Indemnitee misrepresented or failed to disclose a material
fact in making the request for indemnification or in the Supporting
Documentation; or (b) such indemnification is prohibited by law. The termination
of any Proceeding described in Paragraph 2, or of any claim, issue, or matter
therein, by judgment, order, settlement, or conviction, or upon a plea of nolo
contendere or its equivalent, shall not, of itself, adversely affect the right
of the Indemnitee to indemnification or create a presumption that the Indemnitee
did not act in good faith and in a manner which the Indemnitee reasonably
believed to be in, or not opposed to, the best interests of the Company or, with
respect to any criminal Proceeding,

 

6

--------------------------------------------------------------------------------


 

that the Indemnitee had reasonable cause to believe that his or her conduct was
unlawful.

 

3.4                               Remedies of Indemnitee:

 

3.4.1                     In the event that a determination is made pursuant to
Paragraph 3.2 that the Indemnitee is not entitled to indemnification hereunder:
(a) the Indemnitee shall be entitled to seek an adjudication of his or her
entitlement to such indemnification either, at the Indemnitee’s option, in
(x) an appropriate court of the State of Delaware or any other court of
competent jurisdiction, or (y) an arbitration to be conducted by a single
arbitrator, selected by mutual agreement of the Company and the Indemnitee (or,
failing such agreement by the then sitting Chief Judge of the United States
District Court for the appropriate jurisdiction), pursuant to the commercial
arbitration rules of the American Arbitration Association, and with respect to
any such arbitration, a judgment thereon to be entered by any court of competent
jurisdiction; (b) any such judicial proceeding or arbitration shall be de novo,
and the Indemnitee shall not be prejudiced by reason of such adverse
determination; and (c) in any such judicial proceeding or arbitration, the
Company shall have the burden of proving that indemnification is prohibited by
applicable law. If any such determination is made, the Indemnitee shall be
entitled, on five days’ written notice to the Secretary of the Company, to
receive the written report of the persons making such determination, which
report shall include the reasons and factual findings, if any, upon which such
determination was based.

 

3.4.2                     If a determination has been made, or is deemed to have
been made, pursuant to Paragraph 3.2 or 3.3, that the Indemnitee is entitled to
indemnification, the Company shall be obligated to pay the amounts constituting
such indemnification within five days after such determination has been made or
deemed to have been made and shall be conclusively bound by such determination
unless the Company establishes as provided in the final sentence of this
paragraph that: (a) the Indemnitee misrepresented or failed to disclose a
material fact in making the request for indemnification or in the Supporting
Documentation; or (b) such indemnification is prohibited by law. If either
(x) advancement of expenses is not timely made pursuant to Paragraph 3.1, or
(y) payment of indemnification is not made within five calendar days after a
determination of entitlement to indemnification has been made or deemed to have
been made pursuant to Paragraph 3.2 or 3.3, the Indemnitee shall be entitled to
seek judicial enforcement of the Company’s obligation to pay to the Indemnitee
such advancement of expenses or indemnification. Notwithstanding the foregoing,
the Company may bring an action, in an appropriate court in the State

 

7

--------------------------------------------------------------------------------


 

of Delaware or any other court of competent jurisdiction, contesting the right
of the Indemnitee to receive indemnification hereunder due to the occurrence of
an event described in subclause (a) or (b) of this Subparagraph 3.4.2 (herein
referred to as a “Disqualifying Event”); provided, however, that in any such
action the Company will have the burden of proving the occurrence of such
Disqualifying Event.

 

3.4.3                     The Company shall be precluded from asserting in any
judicial proceeding or arbitration commenced pursuant to this Paragraph 3.4 that
the procedures and presumptions of this Paragraph 3 are not valid, binding, and
enforceable, and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all of the provisions of this Agreement.

 

3.4.4                     If the Indemnitee, pursuant to this Paragraph 3.4,
seeks a judicial adjudication of, or an award in arbitration to enforce, his or
her rights under, or to recover damages for breach of, this Agreement, the
Indemnitee shall be entitled to recover from the Company, and shall be
indemnified by the Company against, those expenses (see definition contained in
Paragraph 2 above) actually and reasonably incurred by the Indemnitee if the
Indemnitee prevails in such judicial adjudication or arbitration. If it shall be
determined in such judicial adjudication or arbitration that the Indemnitee is
entitled to receive part but not all of the indemnification or advancement of
expenses sought, the expenses incurred by the Indemnitee in connection with such
judicial adjudication or arbitration shall be prorated accordingly.  Provided,
however, notwithstanding what has just been stated:  (1) the amount of expenses
for reimbursement during the Indemnitee’s taxable year may not affect the
expenses eligible for reimbursement in any other taxable year; (2) the
reimbursement of an eligible expense must be made on or before ninety (90) days
after the date the Indemnitee prevailed in such adjudication or arbitration;
(3) the right to reimbursement may not be subject to liquidation or exchange for
another benefit.  Further, the Indemnitee’s recovery from the Company of any
such expenses must take place during the duration of this Agreement (see
Paragraph 5.1 which follows).

 

3.5                               Definitions: For purposes of this Paragraph 3:

 

“Disinterested Director” means a director of the Company who is not or was not a
party to the Proceeding in respect of which indemnification is sought by the
Indemnitee.

 

“Independent Counsel” means a law firm or a member of a law firm that neither
presently is, nor in the past five years has been, retained to represent:
(a) the Company or the Indemnitee in any matter material to

 

8

--------------------------------------------------------------------------------


 

either such party; or (b) any other party to the Proceeding giving rise to a
claim for indemnification hereunder. Notwithstanding the foregoing, the term
“Independent Counsel” shall not include any person who, under the applicable
standards of professional conduct then prevailing under the laws of the State of
Delaware would have a conflict of interest in representing either the company or
the Indemnitee in an action to determine the Indemnitee’s rights hereunder.

 

“Potential Change in Control” shall be deemed to have occurred if: (i) the
Company enters into an agreement, the consummation of which would result in the
occurrence of a Change in Control; (ii) a person (including the Company)
publicly announces a legitimate intention to take or to consider taking actions
which if consummated would constitute a Change in Control; (iii) any person,
other than a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or a corporation owned, directly or indirectly, by
the shareholders of the Company in substantially the same proportions as their
ownership of stock  of the Company, who is or becomes the beneficial owner,
directly or indirectly, of securities of the Company representing 9.5 % or more
of the combined voting power of the Company’s then outstanding voting
securities, increases his or her beneficial ownership of such securities by five
percentage points or more over the percentage so owned by such person; or
(iv) the Board of Directors adopts a resolution to the effect that, for purposes
of this Agreement, a Potential Change in Control has occurred.

 

4                                         Other Rights to Indemnification: The
indemnification and advancement of costs and expenses (including attorneys’ fees
and disbursements) provided by this Agreement shall be in addition to, and shall
not be deemed exclusive of, any other rights to which the Indemnitee may now or
in the future be entitled under any provision of applicable law, the Certificate
of Incorporation, or any Bylaw of the Company or any other agreement, or any
vote of directors or stockholders or otherwise, whether as to action in his or
her official capacity or in another capacity while occupying any of the
positions or having any of the relationships referred to in Paragraph 1 of this
Agreement.

 

5                                         Duration of Agreement:

 

5.1                               This Agreement shall be effective from and
after the date hereof, and shall continue until and terminate upon the later of:
(i) the tenth (10th) anniversary after the Indemnitee has ceased to occupy any
of the positions or have any of the relationships described in Paragraph 1 of
this Agreement; or (ii) (a) the final termination or resolution of all
proceedings with respect to the Indemnitee commenced during such ten (10) year
period, and (b) either (x) receipt by the Indemnitee of the Indemnification to
which he or she is entitled hereunder with respect thereto, or (y) a final
adjudication or binding arbitration that the Indemnitee is not entitled to any
further indemnification with respect thereto, as the case may be.

 

9

--------------------------------------------------------------------------------


 

5.2                               This Agreement shall be binding upon the
Company and its successors and assigns and shall inure to the benefit of the
Indemnitee and his or her heirs, devisees, executors, administrators, or other
legal representatives.

 

6.                                      Severability: If any provision or
provisions of this Agreement are held to be invalid, illegal, or unenforceable
under any particular circumstances or for any reason whatsoever: (a) the
validity, legality, and enforceability of the remaining provisions of this
Agreement (including, without limitation, all other portions of any paragraph or
clause of this Agreement that contains any provision that has been found to be
invalid, illegal, or unenforceable, that are not themselves invalid, illegal, or
unenforceable) or the validity, legality, or enforceability under any other
circumstances shall not in any way be affected or impaired thereby; and (b) to
the fullest extent possible consistent with applicable law, the provisions of
this Agreement (including, without limitation, all other portions of any
paragraph or clause of this Agreement that contains any such provision that has
been found to be invalid, illegal, or unenforceable, that are not themselves
invalid, illegal, or unenforceable) shall be deemed revised and shall be
construed so as to give effect to the intent manifested by this Agreement
(including the provision held invalid, illegal, or unenforceable).

 

7.                                      Identical Counterparts: This Agreement
may be executed in one or more counterparts, each of which shall for all
purposes be deemed to be an original, but all of which together shall constitute
one and the same Agreement. Only one such counterpart signed by the party
against whom enforceability is sought needs to be produced to evidence the
existence of this Agreement.

 

8.                                      Headings: The headings of the paragraphs
of this Agreement are inserted for convenience and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.

 

9.                                      Modification and Waiver: No supplement,
modification, or amendment of this Agreement shall be binding unless executed in
writing by both of the parties hereto. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provisions hereof (whether or not similar) nor shall such waiver constitute a
continuing waiver.

 

10.                               Notification and Defense of Claim: The
Indemnitee agrees to notify the Company promptly in writing upon being served
with any summons, citation, subpoena, complaint, indictment, information, or
other document relating to any matter which may be subject to indemnification
hereunder, whether civil, criminal, or investigative; provided. however, that
the failure of the Indemnitee to give such notice to the Company shall not
adversely affect the Indemnitee’s rights under this Agreement except to the
extent the Company has been materially prejudiced as a direct result of such
failure. Nothing in this Agreement shall constitute a waiver of the Company’s
right to seek participation at its own expense in any Proceeding which may give
rise to indemnification hereunder.

 

10

--------------------------------------------------------------------------------


 

11.                               Notices: All notices, requests, demands, and
other communications hereunder shall be in writing and shall be deemed to have
been duly given if: (i) delivered by hand and receipted for by the party to whom
said notice or other communication shall have been directed; or (ii) mailed by
certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed, in either case:

 

(a)           if to the Indemnitee, at the address indicated on the signature
page hereof;

 

(b)           if to the Company:

 

Supreme Industries, Inc.

2581 E. Kercher Road

Goshen, IN 46528

 

or to such address as may have been furnished to either party by the other
Party.

 

12                                  Governing Law: The parties hereto agree that
this Agreement shall be governed by, and construed and enforced in accordance
with, the laws of the State of Delaware.

 

13.                               Subsequent Legislation: If there is a change
in the DGCL or other applicable law (whether by statute or judicial decision)
after adoption of this Agreement to expand further the indemnification permitted
to directors or officers, then the Company shall indemnify Indemnitee to the
fullest extent permitted by the DGCL or other applicable law, as so amended. 
Any amendment, alteration or repeal of the DGCL or other applicable law that
adversely affects any right of Indemnitee shall be prospective only and shall
not limit or eliminate any such right with respect to any Proceeding involving
any occurrence or alleged occurrence of any action or omission to act that took
place before such amendment or repeal.

 

[Signatures on the following page]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

COMPANY:

 

 

 

 

 

Supreme Industries, Inc.

 

 

 

 

 

 

 

 

By:

/s/ Herbert M. Gardner

 

 

 

Herbert M. Gardner

 

 

 

Chairman of the Board

 

 

 

 

 

INDEMNITEE:

 

 

 

 

 

 

 

 

/s/ Mark D. Weber

 

 

Mark D. Weber

 

 

Residence Address:

 

 

 

 

12

--------------------------------------------------------------------------------


 

Exhibit “A”

to

Indemnification Agreement

 

I.             Change in the ownership of a corporation

 

(A)  In general.  A change in the ownership of a corporation occurs on the date
that any one person, or more than one person acting as a group, acquires
ownership of stock of the corporation that, together with stock held by such
person or group, constitutes more than 50 percent of the total fair market value
or total voting power of the stock of such corporation.  However, if any one
person, or more than one person acting as a group, is considered to own more
than 50 percent of the total fair market value or total voting power of the
stock of a corporation, the acquisition of additional stock by the same person
or persons is not considered to cause a change in the ownership of the
corporation (or to cause a change in the effective control of the
corporation).    An increase in the percentage of stock owned by any one person,
or persons acting as a group, as a result of a transaction in which the
corporation acquires its stock in exchange for property will be treated as an
acquisition of stock.  This applies only when there is a transfer of stock of a
corporation (or issuance of stock of a corporation) and stock in such
corporation remains outstanding after the transaction.

 

(B)          Persons acting as a group.  Persons will not be considered to be
acting as a group solely because they purchase or own stock of the same
corporation at the same time, or as a result of the same public offering. 
However, persons will be considered to be acting as a group if they are owners
of a corporation that enters into a merger, consolidation, purchase, or
acquisition of stock, or similar business transaction with the corporation.  If
a person, including an entity, owns stock in both corporations that enter into a
merger, consolidation, purchase, or acquisition of stock, or similar
transaction, such shareholder is considered to be acting as a group with other
shareholders in a corporation prior to the transaction giving rise to the change
and not with respect to the ownership interest in the other corporation.

 

II.            Change in the effective control of a corporation.

 

(A)          In general.  Notwithstanding that a corporation has not undergone a
change in ownership, (see above), a change in the effective control of a
corporation occurs only on the date that either —

 

(1)           Any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of the
corporation possessing 35 percent or more of the total voting power of the stock
of such corporation; or

 

(2)           A majority of members of the corporation’s board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the corporation’s board of
directors prior to the election, provided that for purposes of this paragraph 
the term corporation refers solely to the relevant corporation

 

1

--------------------------------------------------------------------------------


 

for which no other corporation is a majority shareholder for purposes of that
paragraph (for example, if Corporation A is a publicly held corporation with no
majority shareholder, and Corporation A is the majority shareholder of
Corporation B, which is the majority shareholder of Corporation C, the term
corporation for purposes of this paragraph would refer solely to Corporation A).

 

(B)          Multiple change in control events.  A change in effective control
also may occur in any transaction in which either of the two corporations
involved in the transaction has a change in control event.  Thus, for example,
assume Corporation P transfers more than 40 percent of the total gross fair
market value of its assets to Corporation O in exchange for 35 percent of O’s
stock.  P has undergone a change in ownership of a substantial portion of its
asset, and O has a change in effective control.

 

(C)          Acquisition of additional control.  If any one person, or more than
one person acting as a group, is considered to effectively control a
corporation, the acquisition of additional control of the corporation by the
same person or persons is not considered to cause a change in the effective
control of the corporation (or to cause a change in the ownership of the
corporation).

 

(D)          Persons acting as a group.  Persons will not be considered to be
acting as a group solely because they purchase or own stock of the same
corporation at the same time, or as a result of the same public offering. 
However, persons will be considered to be acting as a group if they are owners
of a corporation that enters into a merger, consolidation, purchase, or
acquisition of stock, or similar business transaction with the corporation.  If
a person, including an entity, owns stock in both corporations that enter into a
merger, consolidation, purchase, or acquisition of stock, or similar
transaction, such shareholder is considered to be acting as a group with other
shareholders in a corporation only with respect to the ownership in that
corporation prior to the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation.

 

III.          Change in the ownership of a substantial portion of a
corporation’s assets.

 

(A)          In general.  Change in the ownership of a substantial portion of a
corporation’s assets.  A change in the ownership of a substantial portion of a
corporation’s assets occurs on the date that any one person, or more than one
person acting as a group, acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or person)
assets from the corporation that have a total gross fair market value equal to
or more than 40 percent of the total gross fair market value of all of the
assets of the corporation immediately prior to such acquisition or
acquisitions.  For this purpose, gross fair market value means the value of the
assets of the corporation, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.

 

(B)          Transfers to a related person.

 

(1)           There is no change in control event when there is a transfer to an
entity that is controlled by the shareholders of the transferring corporation
immediately after the

 

2

--------------------------------------------------------------------------------


 

transfer.  A transfer of assets by a corporation is not treated as a change in
the ownership of such assets if the assets are transferred to —

 

(i)  A shareholder of the corporation (immediately before the asset transfer) in
exchange for or with respect to its stock;

 

(ii)  An entity, 50 percent or more of the total value or voting power of which
is owned, directly or indirectly, by the corporation;

 

(iii)  A person, or more than one person acting as a group, that owns, directly
or indirectly, 50 percent or more of the total value or voting power of all the
outstanding stock of the corporation; or

 

(iv)  An entity, at least 50 percent of the total value or voting power of which
is owned, directly or indirectly, by a person described in “(iii)” immediately
preceding.

 

(2)           A person’s status is determined immediately after the transfer of
the assets.  For example, a transfer to a corporation in which the transferor
corporation has no ownership interest before the transaction, but which is a
majority-owned subsidiary of the transferor corporation after the transaction is
not treated as a change in the ownership of the assets of the transferor
corporation.

 

(C)          Persons acting as a group.  Persons will not be considered to be
acting as a group solely because they purchase assets of the same corporation at
the same time.  However, persons will be considered to be acting as a group if
they are owners of a corporation that enters into a merger, consolidation,
purchase, or acquisition of assets, or similar business transaction with the
corporation.  If a person, including an entity shareholder, owns stock in both
corporations that enter into a merger, consolidation, purchase, or acquisition
of assets, or similar transaction, such shareholder is considered to be acting
as a group with other shareholders in a corporation only to the extent of the
ownership in that corporation prior to the transaction giving rise to the change
and not with respect to the ownership interest in the other corporation.

 

3

--------------------------------------------------------------------------------